Exhibit 10.1

AMENDED AND RESTATED EXECUTIVE AGREEMENT

This Amended and Restated Executive Agreement (“Agreement”) between Huttig
Building Products, Inc., a Delaware corporation, with its principal office
located at 555 Maryville University Drive, Suite 400, St. Louis, Missouri 63141,
(the “Company”) and Jon Vrabely (“Executive”) is effective as of the 16th day of
March, 2016.

WHEREAS, the Company and Executive entered into the Amended and Restated
Executive Agreement effective as of the 1st day of January, 2007, as amended
(the “2007 Agreement”) that set for the terms of Executive’s employment as the
Company’s President and Chief Executive Officer;

WHEREAS, the Company and Executive wish to amend and restate the 2007 Agreement;

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto agree that the 2007 Agreement is amended and
restated as follows effective as of the date first above written:

1. Employment. Effective January 1, 2007, the Company shall employ Executive as
its President and Chief Executive Officer (“CEO”), and, Executive agrees to be
employed by the Company in such capacity, subject to the terms and conditions of
this Agreement. In Executive’s capacity as President and CEO, he shall render
such services as are consistent with such position and shall report directly to
the Company’s Board of Directors (the “Board”). During the Term (as defined
below), Executive shall devote all of his working time and efforts to the
business and affairs of the Company and its subsidiaries and shall not engage in
activities that interfere in any way with such performance.

2. Term of Employment. If not earlier terminated in accordance with the terms of
this Agreement, this Agreement and Executive’s employment shall begin on
January 1, 2007 (the “Commencement Date”) and shall continue through
December 31, 2016 (the “Original Term”). Beginning January 1, 2017, the Original
Term shall be automatically extended for one additional year as of each annual
anniversary of the Commencement Date (each such one-year extension a “Renewal
Term”) unless either the Company or Executive provides written notice to the
other of non-renewal not later than ninety (90) days prior to any such
anniversary date. The Original Term and any Renewal Term(s) are collectively
referred to herein as the “Term.” Notwithstanding the foregoing, the Term shall
be extended and this Agreement shall remain in effect during the Protected
Period (as defined in Paragraph 4(d)(i) below).

3. Compensation and Benefits.

(a) Base Compensation.

(i) In general, for all services rendered by Executive under this Agreement on
behalf of the Company, the Company shall pay to Executive a base salary of Five
Hundred and Fifty Thousand and No/100 Dollars ($550,000.00) for calendar year
2016. Such salary will be reviewed on an annual basis and may be



--------------------------------------------------------------------------------

increased from time to time by the Board, payable in accordance with the
Company’s normal payroll practices, and such salary cannot be decreased at any
time without the prior written consent of Executive.

(ii) In no way limiting the foregoing, at all times during the Protected Period,
Executive’s annual base salary shall be at least equal to twelve times the
highest monthly base salary paid or payable to Executive by the Company during
the twelve-month period immediately preceding the month in which the Protected
Period Effective Date occurs.

(iii) In this Agreement, “Base Salary” shall be as determined in accordance with
Paragraph 3(a)(i) or 3(a)(ii), as applicable.

(b) Long-Term Incentive Compensation Awards. On an annual basis, Executive will
be eligible to receive one or more awards (the “LTI Awards”) granted under the
2005 Executive Incentive Compensation Plan Fourth Amendment and Restatement
Effective April 27, 2015, as the same may be amended from time to time (or any
successor plan thereto) (the “Incentive Plan”). Such annual LTI Awards shall
have an aggregate targeted value equal to not less than 100% of Executive’s then
current Base Salary, may be cash-based or stock-based, may be time-vesting or
performance-vesting, and shall be subject to Board adjustment and approval.

(c) Annual Incentive Compensation. For each fiscal year of the Company during
the Term, Executive shall have the opportunity to earn an annual lump sum cash
incentive award targeted at not less than 100% of Executive’s then current base
salary, subject to Board adjustment and approval. Such annual incentive award
opportunity shall be determined under the annual incentive award design adopted
each year by the Board under the Incentive Plan. Such annual incentive award is
referred to herein as the “Annual Bonus.”

(d) Annual Discretionary Defined Contribution Deferred Compensation Plan. The
Company shall establish as soon as practicable in 2016 a discretionary defined
contribution non-qualified deferred compensation plan (the “DC Plan”) that
includes the following features:

(i) Annual Contributions. Beginning in 2016, the Company will credit Executive’s
account under the DC Plan with an annual discretionary Company contribution in
an amount targeted between $100,000 and $300,000, but subject to adjustment
based on Company and individual performance as determined by the Board.

(ii) Vesting. The account will vest in full on the 7th anniversary of the DC
Plan (i.e., January 1, 2023), subject to Executive’s continued employment with
the Company. See Paragraphs 4(a) and (b) for additional vesting provisions in
case of termination of employment before that date.

 

- 2 -



--------------------------------------------------------------------------------

(iii) Payment Provisions. Vested balances will be payable in a lump sum as soon
as practicable, but not more than 90 days following Executive’s separation from
service with the Company, subject to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).

(iv) Account Adjustments. During the deferral period, balances in the account
will be adjusted with deemed investment returns based on Executive’s selection
from a menu of available deemed investment choices selected by the Board.

(e) Vacation and Other Benefit Plans and Arrangements. Executive shall be
entitled to participate in such other vacation and benefit plans and
arrangements as may be offered by the Company to similarly situated executive
officers of the Company; provided that, nothing contained herein shall or shall
be deemed to require the Company to develop or continue to maintain any
particular plan or arrangement. Subject to qualification, Executive shall also
be entitled to participate in a supplemental executive life insurance and
disability insurance plan with benefits of three times his Base Salary upon
death and providing supplemental income in the event of disability.

(f) Automobile. During the Term, the Company shall lease on Executive’s behalf
an automobile, in accordance with the Company’s standard practices and
procedures at the time of this Agreement.

4. Termination.

(a) Termination, In General. This Agreement may terminate prior to the end of
the Term specified in Paragraph 2 above for any reason, including upon
Executive’s death or Disability (as defined in Paragraph 4(d)(v)). The
provisions of this Paragraph 4(a) shall apply prior to the Protected Period
Effective Date (defined below), and payments and benefits provided under this
Paragraph 4(a) shall be in lieu of any payment or benefit provided under
Paragraph 4(b). In the event of a termination for any reason, the Company shall
pay to Executive (or his estate, in the event of his death) upon the Termination
Date all amounts of accrued and owing compensation, including (A) Base Salary
through the Termination Date (payable on the first regular payroll date on or
after the Termination Date), (B) any Annual Bonus or performance-based LTI
Awards to the extent earned and payable based on performance for the prior year
but not yet paid as of the Termination Date (payable no later than March 15 of
the year of the Termination Date), (C) accrued but unpaid or unused vacation due
Executive per the Company’s vacation policy, or as may be required under
applicable law (payable on the first regular payroll date on or after the
Termination Date), (D) timely submitted expense reimbursements accrued and owing
as of the Termination Date, and (E) any vested benefits or entitlements under
any employee benefit plans of the Company in which the Executive participates
(e.g., vested 401(k) plan balances, vested balances under the DC Plan, rights to
COBRA continuation coverage under group medical plans, supplemental executive
life insurance and disability insurance plan benefits, etc.), subject to the
terms and conditions of such plans (collectively, the “Accrued Obligations”). In
addition, outstanding, unvested LTI Awards shall be subject to the following
vesting conditions,

 

- 3 -



--------------------------------------------------------------------------------

which provisions shall be incorporated in the applicable award agreements under
the Incentive Plan: (x) for any time-vesting LTI Awards, accelerated vesting
shall be as provided in Paragraphs 4(a)(i) and (ii) and Paragraph 4(b) below;
and (y) for any performance-vesting LTI Awards for which performance during the
applicable performance period has not yet been completed, regardless of the
reason for termination, (1) the LTI Award shall be adjusted for performance
results measured through the Termination Date (or the most recently preceding
date for which such performance is readily measurable), (2) such
performance-adjusted LTI Award shall be prorated based on the number of days
worked in the applicable performance period through the Termination Date,
(3) such performance-adjusted LTI Award shall remain subject to any applicable
performance formula for the year of termination for purposes of Section 162(m)
of the Code, and (4) to the extent earned based on such performance, payout
shall be made at such time and in such form as provided by the LTI Award after
written certification by the Compensation Committee of the Board of any
applicable Section 162(m) performance goals, but no later than March 15 of the
year following the year of the Termination Date (or, if later, March 15 of the
year following the year in which the applicable performance period ends, if a
later year based on the design of the LTI Award), in all cases subject to the
requirements of Section 409A of the Code. Payments made pursuant to this
Paragraph 4(a) shall be in lieu of, and non-duplicative of, payments under any
other agreement between Executive and the Company. This paragraph shall survive
termination of this Agreement.

(i) Termination as a Result of Death or Disability. If Executive’s employment is
terminated by reason of Executive’s death or Disability, in addition to the
Accrued Obligations:

(1) Executive or his beneficiary or estate (as the case may be) shall be paid a
pro rata Annual Bonus in the amount equal to the product of (A) the Average
Annual Bonus and (B) a fraction, the numerator of which is the number of days in
the then current fiscal year through the Termination Date, and the denominator
of which is 365. Such amount shall be payable in a single lump sum cash payment
as soon as practicable, and not more than 30 days, following the Termination
Date due to death or Disability; plus

(2) With respect to outstanding, unvested LTI Awards, (A) time-vesting LTI
Awards shall become immediately and fully vested, and (B) performance-vesting
LTI Awards shall vest pro rata based on actual performance as provided in
Paragraph 4(a); plus

(3) Any unvested portion of Executive’s balance in the DC Plan shall become
fully vested.

For purposes of this Agreement, the “Average Annual Bonus” shall be the average
bonus paid or payable to Executive by the Company and its affiliated companies
in respect of the three fiscal years immediately preceding the fiscal year in
which the termination occurs.

 

- 4 -



--------------------------------------------------------------------------------

(ii) Termination by the Company Without Cause. If the Company terminates
Executive’s employment without Cause, or fails to renew Executive’s employment
at the end of the Original Term or any Renewal Term for reasons that do not
constitute Cause, in exchange for a release of all claims Executive may have
against the Company, its affiliates, and its or their officers, directors,
employees and agents, in addition to the Accrued Obligations:

(1) Executive shall receive an amount equal to (A) two times Executive’s then
current Base Salary plus (B) two times the Average Annual Bonus (the “Severance
Payment”); plus

(2) Executive shall be paid a pro rata Annual Bonus based on the Company’s
actual performance through the Termination Date (or the most recently preceding
date for which such performance is readily measurable), subject to any
applicable performance formula for the year of termination for purposes of
Section 162(m) of the Code. Such amount shall be payable in a single lump sum
cash payment as soon as practicable after written certification by the
Compensation Committee of the Board of any applicable Section 162(m) performance
goals, but no later than March 15 of the year following the year of the
Termination Date; plus

(3) With respect to outstanding, unvested LTI Awards, (A) time-vesting LTI
Awards shall become immediately and fully vested, and (B) performance-vesting
LTI Awards shall vest pro rata based on actual performance as provided in
Paragraph 4(a); plus

(4) Executive shall receive an amount equal to two years of COBRA premiums based
on the terms of Company’s group health plan and Executive’s coverage under such
plan as of the Termination Date (regardless of any COBRA election actually made
by Executive or the actual COBRA coverage period under Company’s group health
plan) (the “COBRA Payment”); plus

(5) Any unvested portion of Executive’s balance in the DC Plan shall become
fully vested.

The Severance Payment shall be paid to Executive in 24 equal monthly
installments beginning on the first regularly scheduled payroll date occurring
on or immediately after the 30th day following the Termination Date (or the 60th
day after the Termination Date if the Company determines that the Executive is
required by law to have a 45-day period to consider any release of claims as
provided below) (the “First Payment Date”). Any Severance Payment that would
otherwise have been paid prior to the First Payment Date shall be paid on the
First Payment Date. In addition, the COBRA Payment shall be made in a single
lump sum on the First Payment Date. Payment of the Severance Payment, COBRA
Payment and pro rata Annual Bonus are each conditioned on Executive signing a
release as required by this Paragraph 4(a)(ii) and such release becoming
irrevocable on or before the First Payment Date.

 

- 5 -



--------------------------------------------------------------------------------

(iii) Termination by the Company for Cause; Voluntary Termination by Executive.
If Executive’s employment shall be terminated by the Company for Cause or by
Executive for any reason, this Agreement shall terminate without further
obligations to Executive other than (A) the Accrued Obligations and (B) pro rata
vesting of any performance-vesting LTI Awards based on actual performance as
provided in Paragraph 4(a).

(iv) Definition of Cause. For purposes of this Agreement, “Cause” is defined as
(i) personal dishonesty or breach of fiduciary duty resulting in Executive
gaining, or attempting to gain, personal profit at the expense of the Company;
(ii) repeated failure of Executive to perform his duties hereunder which are
demonstrably willful and deliberate on his part and which are not remedied in a
reasonable period of time after receipt of written notice from the Company;
(iii) the commission of a criminal act related to the performance of duties, or
the furnishing of proprietary confidential information about the Company to a
competitor, or potential competitor, or third party whose interests are adverse
to those of the Company; (iv) intoxication by alcohol or drugs during work hours
while performing work functions for the Company; (v) conviction of a felony; or
(vi) any breach of any material Company policy or any material term of this
Agreement or any other agreement by and between Executive and the Company after
written notice of the detailed nature of said breach and the opportunity to cure
said breach (if curable) within 30 days of receipt of written notice.

(b) Termination During the Protected Period. The provisions of this Paragraph
4(b) shall apply on and after the Protected Period Effective Date (defined
below) and shall remain in effect during the Protected Period, and payments and
benefits provided under this Paragraph 4(b) shall be in lieu of any payment or
benefit provided under Paragraph 4(a). If Executive’s employment terminates
after the Protected Period Effective Date, the following shall apply:

(i) Death or Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Protected Period, Executive or his
beneficiary or estate (as the case may be) shall receive the same compensation
and benefits as provided in Paragraph 4(a)(i) above.

(ii) Termination by the Company For Cause; Other Than for Good Reason. If
Executive’s employment shall be terminated by the Company for Cause or by
Executive without Good Reason during the Protected Period, this Agreement shall
terminate without further obligations to Executive other than (A) the Accrued
Obligations and (B) pro rata vesting of any performance-vesting LTI Awards based
on actual performance as provided in Paragraph 4(a).

(iii) Termination by the Company Without Cause or for Good Reason. If Executive
terminates his employment for Good Reason or his employment is terminated by the
Company without Cause during the Protected Period, Executive shall receive, in
addition to the Accrued Obligations:

 

- 6 -



--------------------------------------------------------------------------------

(1) To the extent not theretofore paid as part of the Accrued Obligations,
Executive’s Highest Base Salary through the Termination Date. Highest Base
Salary is defined as the highest Base Salary paid to Executive in any single
month during the 24 months immediately prior to the Termination Date; plus

(2) A pro rata Annual Bonus in the amount of the product of (x) the greater of
the Annual Bonus paid or payable (annualized for any fiscal year consisting of
less than twelve full months or for which Executive has been employed for less
than twelve full months) to Executive for the most recently completed fiscal
year during the Employment Period, if any, or the Average Annual Bonus, and
(y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Termination Date, and the denominator of which is 365;
plus

(3) With respect to outstanding, unvested LTI Awards, (A) time-vesting LTI
Awards shall become immediately and fully vested, and (B) performance-vesting
LTI Awards shall vest pro rata based on actual performance as provided in
Paragraph 4(a); plus

(4) An amount equal to (A) three times the Executive’s Highest Base Salary, plus
(B) three times the Average Annual Bonus; plus

(5) Any unvested portion of Executive’s balance in the DC Plan shall become
fully vested; plus

(6) An amount equal to three years of COBRA premiums based on the terms of
Company’s group health plan and Executive’s coverage under such plan as of the
Termination Date (regardless of any COBRA election actually made by Executive or
the actual COBRA coverage period under Company’s group health plan); plus

(7) The Company shall, at its sole expense as incurred, provide Executive with
outplacement services the scope and provider of which shall be selected by the
Executive in his sole discretion, provided, in no event shall such outplacement
services cost more than $25,000.

All such payments under clauses (1), (2), (4), and (6) of this Paragraph
4(b)(iii) shall be paid to Executive in a lump sum in cash on the First Payment
Date; provided that Executive has signed a release of all claims and such
release has become irrevocable on or before the payment date; provided, however,
that amounts determined under clause (4) shall be payable in thirty-six equal
monthly installments for any termination of employment during the Protected
Period that occurs either before the date of the Change in Control or more than
24 months

 

- 7 -



--------------------------------------------------------------------------------

after the date of the Change in Control, to the extent necessary to comply with
the requirements of Section 409A of the Code, provided further, that in case of
a Termination Date during the Protected Period but before the date of the Change
in Control, any remaining unpaid installments shall be payable in a lump sum
upon the closing of a Change in Control (in each case, only if the Change in
Control is a “change in control event” within the meaning of Section 409A of the
Code).

(c) Section 409A. Notwithstanding any other provision to the contrary, with
respect to the timing of payments under Paragraph 4(a) or 4(b), if, at the time
of Executive’s termination, Executive is deemed to be a “specified employee”
(within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and any successor statute, regulation and guidance
thereto) of the Company, then only to the extent necessary to comply with the
requirements of Code Section 409A, any payments to which Executive may become
entitled under Paragraph 4(b) which are subject to Code Section 409A (and not
otherwise exempt from its application) will be withheld until the first business
day of the seventh month following the termination of Executive’s employment, at
which time Executive shall be paid an aggregate amount of payments otherwise due
to the Executive under the terms of Paragraph 4(a) or 4(b) for the preceding
6-month period, as applicable. Each separate payment in the series of separate
payments shall be analyzed separately for purposes of determining whether such
payment is subject to, or exempt from compliance with, the requirements of Code
Section 409A.

(d) Definitions.

(i) Protected Period, Protected Period Effective Date. The “Protected Period”
shall begin on the closing date of a transaction constituting a Change in
Control (defined below) (the “Protected Period Effective Date”) and ending upon
the first to occur of: (i) the date that is 36 months from the Protected Period
Effective Date; or (ii) the first day of the month next following Executive’s
normal retirement date under the Huttig Building Products, Inc. Savings &
Investment Plan, or any successor retirement plan; provided that, if Executive’s
employment with the Company is terminated prior to the date on which a Change in
Control occurs, and it is reasonably demonstrated that such termination (A) was
at the request of a third party who has taken steps reasonably calculated to
effect a Change in Control or (B) otherwise arose in connection with or
anticipation of a Change in Control, then for all purposes of this Agreement,
and specifically without limitation, the “Protected Period Effective Date” shall
mean the date immediately prior to the date of Executive’s termination.

(ii) Cause. Cause during the Protected Period shall have the same meaning as set
forth in Paragraph 4(a)(iv) above.

(iii) Good Reason. “Good Reason” means Executive’s good faith determination that
any of the following has occurred:

 

- 8 -



--------------------------------------------------------------------------------

(1) Executive’s Base Salary is (A) less than twelve times the highest monthly
base salary paid or payable to him by the Company during the twelve-month period
immediately preceding the month in which the Protected Period Effective Date
occurs, (B) not reviewed at least annually or has not been increased at any time
and from time to time in a manner substantially consistent with increases in
base salary awarded in the ordinary course of business to other key employees of
the Company and its subsidiaries, or (C) is reduced after any such increase;

(2) Executive is not eligible to receive, an annual bonus (either pursuant to
any incentive compensation plan maintained by the Company or otherwise) in cash
on the same basis as in the fiscal year immediately preceding the fiscal year in
which the Protected Period Effective Date occurs or, if more favorable to
Executive, on the same basis as awarded at any time thereafter to other key
employees of the Company and its subsidiaries;

(3) The Company fails to offer to Executive (and his eligible spouse and
dependents, as applicable) incentive, savings and retirement plans, practices,
policies and programs as may be applicable to other key employees of the Company
and its subsidiaries and welfare benefit plans and policies (including, without
limitation, medical, prescription, dental, disability, salary continuance,
employee life, group life, accidental death and travel accident insurance plans
and programs), which shall provide Executive (and his eligible spouse and
dependents) with compensation, benefits and reward opportunities, and welfare
benefits, as applicable, at least as favorable in the aggregate as the most
favorable of such compensation, benefits and reward opportunities and welfare
benefits as provided by the Company for Executive (and his spouse and
dependents, as applicable) under such plans, practices, policies and programs as
in effect at any time during the 90-day period immediately preceding the
Protected Period Effective Date or, if more favorable to Executive, as provided
at any time thereafter with respect to other key employees of the Company and
its subsidiaries;

(4) The Company does not provide (A) prompt reimbursement for reasonable
expenses, (B) paid vacation, (C) fringe benefits, including use of an automobile
and payment of related expenses, or (D) provide an office or offices of a size
and with furnishings and other appointments, and to secretarial an other
assistance, at least equal in all cases to the most favorable of the foregoing
provided under any policies or practices, or provided to Executive by the
Company and its subsidiaries at any time during the 90-day period immediately
preceding the Protected Period Effective Date or, if more favorable to
Executive, as provided at any time thereafter with respect to other key
employees of the Company and its subsidiaries;

 

- 9 -



--------------------------------------------------------------------------------

(5) The assignment of Executive of any duties inconsistent in any respect with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as they were constituted at
any time during the 90-day period immediately preceding the Protected Period
Effective Date, or any other action by the Company which results in a diminution
in such position, authority, duties or responsibilities;

(6) The Company requires Executive to perform his services at a location other
than where he was employed immediately preceding the Protected Period Effective
Date or any office or location more than thirty-five (35) miles from such
location, except for travel reasonably required in the performance of
Executive’s responsibilities;

(7) Any purported termination by the Company of Executive’s employment otherwise
than as expressly permitted by this Agreement; or

(8) Any failure by the Company to comply with and satisfy Paragraph 10 of this
Agreement.

Notwithstanding the foregoing, for purposes of items (1) – (5) above there shall
be excluded from the definition of “Good Reason” any isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company within 30 days after receipt of notice thereof given by Executive.
Failures occurring more than once per calendar year shall not be considered
isolated, insubstantial or inadvertent under this Paragraph. Any good faith
determination of “Good Reason” made by Executive shall be conclusive for
purposes of this Paragraph and shall not be contested by the Company; provided
(i) Executive gives the Company notice of such failure within 60 days of its
occurrence, (ii) the Company does not cure such failure within 30 days, and
(iii) Executive terminates within 30 days of the Company’s failure to cure.

(iv) Change in Control. “Change in Control” means, and shall be deemed to have
occurred upon, the first to occur of any of the following events: (a) the first
purchase of shares pursuant to a tender offer or exchange offer (other than a
tender offer or exchange offer by the Company) for all or part of the shares of
the common stock of the Company (“Shares”) or any securities convertible into
such Shares, (b) the receipt by the Company of a Schedule 13D or other notice
indicating that a person is the “beneficial owner” (as that term is defined in
Rule 13d-3 under the Exchange Act) of 20% or more of the Shares calculated as
provided in paragraph (d) of said Rule 13d-3, (c) the date of consummation of
any merger, reorganization, consolidation, share exchange, transfer of assets or
other transaction having similar effect involving the Company (“Business
Transaction”) in which the Company will not be the continuing or surviving
corporation or pursuant to which Shares would be converted into cash, securities
or other property, other than a Business Transaction in which the

 

- 10 -



--------------------------------------------------------------------------------

holders of the Shares immediately prior to the Business Transaction would own
more than 50% of the common stock of the surviving corporation immediately after
the Business Transaction, (d) the date of consummation of any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company, (e) the
adoption of any plan or proposal for the liquidation (but not a partial
liquidation) or dissolution of the Company, or (f) the date upon which the
individuals who constitute the Board as of the Restatement Effective Date of the
Incentive Plan (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to such date whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least three-quarters of the
directors comprising the Incumbent Board (other than an election or nomination
of an individual whose initial assumption of office is in connection with an
actual or threatened election contest relating to the election of the Directors
of the Company) shall, for purposes of this Plan, be considered as though such
person were a member of the Incumbent Board. For purposes of this Agreement, in
all respects, the definition of “Change in Control” hereunder shall be
interpreted, and limited to the extent necessary, to comply with Code
Section 409A, and the provisions of Treasury Notice 2005-1, Proposed Treasury
Regulation Section 1.409A and any successor statute, regulation and guidance
thereto.

(v) Disability. “Disability” means

(1) Executive is unable to perform the essential functions of his position
without reasonable accommodation by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 6 months; or

(2) Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 6 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.

(3) This definition of Disability applies to the entire Agreement where the term
“Disability” is referenced. This definition may not be the same definition of
disability in a supplemental insurance plan.

(vi) Termination Date. “Termination Date” means the date of receipt of the
Notice of Termination (as defined in Paragraph 4(f) below) or any later date
specified therein, as the case may be; provided, however, that (i) if
Executive’s employment is terminated by the Company other than for Cause or
Disability, the Termination Date shall be the date on which the Company notifies
Executive of such termination, (ii) if Executive’s employment is terminated by

 

- 11 -



--------------------------------------------------------------------------------

reason of death or Disability, the Termination Date shall be the date of death
of Executive or the date the Disability is determined, as the case may be, and
(iii) to the extent necessary to comply with Section 409A of the Code, the
Termination Date shall be Executive’s “separation from service” within the
meaning of Section 409A of the Code.

(e) Certain Limitations on Payments by the Company. Notwithstanding anything in
this Agreement to the contrary, in the event that it is determined by an
independent accounting firm chosen by mutual agreement of the parties (the
“Accounting Firm”) that any economic benefit, payment or distribution by the
Company to or for the benefit of Executive, whether paid, payable, distributed
or distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (such excise tax referred to in this Agreement as the “Excise Tax”), then
the value of any such Payments payable under this Agreement (the “Agreement
Payments”) which constitute “parachute payments” under Section 280G(b)(2) of the
Code, as determined by the Accounting Firm, will be reduced so that the present
value of all Payments (calculated in accordance with Section 280G of the Code
and the regulations thereunder), in the aggregate, is equal to 2.99 times
Executive’s “base amount,” within the meaning of Section 280G(b)(3) of the Code
(the “Reduced Amount”). Notwithstanding the foregoing, the Agreement Payments
shall be reduced to the Reduced Amount only if the Accounting Firm determines
that Executive would have a greater “Net After-Tax Receipt” (as defined below)
of aggregate Payments if the Executive’s Agreement Payments were reduced to the
Reduced Amount. “Net After Tax-Receipt” shall mean the present value (as
determined in accordance with Section 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of a Payment net of all taxes imposed on Executive with respect thereto
under Sections 1 and 4999 of the Code and under applicable state and local laws
(and including any employment, social security or Medicare taxes, and other
taxes (including any other excise taxes)), determined by applying the highest
marginal rate under Section 1 of the Code and under state and local laws which
applied to the Executive’s taxable income for the tax year in which the Change
in Control occurs, or such other rate(s) as the Accounting Firm determines to be
likely to apply to Executive in the relevant tax year(s) in which any Payment is
expected to be made.

(f) Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason shall be communicated by Notice of Termination to the
other party hereto given in accordance with Paragraph 8 of this Agreement. If
Executive terminates this Agreement for any reason or the Company terminates
this Agreement without Cause, he or it shall provide to the other not less than
thirty (30) days prior written notice. The Company shall not be required to
provide any advance notice in the event of a termination for Cause, except as
may be specifically provided herein as a result of a “cure” provision, nor shall
the thirty (30) day notice requirement apply to either party for a termination
as a result of non-renewal of employment at the end of the Original Term or any
Renewal Term. For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the

 

- 12 -



--------------------------------------------------------------------------------

provision so indicated and (iii) if the Termination Date (as defined below) is
other than the date of receipt of such notice, specifies the termination date
(which date shall be not more than sixty (60) days after the giving of such
notice). The failure by Executive to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of Executive hereunder or preclude Executive from asserting such
fact or circumstance in enforcing his rights hereunder.

(g) Condition on Payments. The right to payments contemplated in Paragraphs 4(a)
and (b) shall cease if Executive breaches any material provision of any
agreement between Executive and the Company, including without limitation
Paragraph 5 or any other material term of this Agreement, and fails to cure said
breach (if curable) within 30 days of receipt of written notice from the Company
setting forth in detail the nature of the breach. This paragraph shall survive
termination of this Agreement.

5. Executive Covenants.

(a) Confidential Information. Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its subsidiaries, and their respective
businesses, which shall have been obtained by Executive during Executive’s
employment by the Company or any of its subsidiaries and which shall not be or
become public knowledge (other than by acts by Executive or his representatives
in violation of this Agreement). After termination of Executive’s employment
with the Company, Executive shall not, without the prior written consent of the
Company, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. In no event shall an
asserted violation of the provisions of this subparagraph (a) constitute a basis
for deferring or withholding any amounts otherwise payable to Executive under
this Agreement.

(b) Covenant Not to Compete. At all times during Executive’s employment by the
Company or any of its subsidiaries and for one year following termination of
Executive’s employment, Executive shall not, unless acting with the prior
written consent of the Company, directly or indirectly (i) own, manage, operate,
finance, join, control or participate in the ownership, management, operation,
financing or control of, or be associated as an officer, director, employee,
partner, principal, agent, representative, consultant or otherwise with, or use
or permit his name to be used in connection with, any profit or not-for-profit
business or enterprise which at any time during such period designs,
manufactures, assembles, sells, distributes or provides products (or related
services) in competition with those designed, manufactured, assembled, sold,
distributed, or provided, or under active development, by the Company (including
all future developments in and improvements on such products and services) in
any part of the world; (ii) offer or provide employment to, interfere with or
attempt to entice away from the Company, either on a full-time or part-time or
consulting basis, any person who then currently is, or who within one year prior
thereto had been, employed by the Company; (iii) directly or indirectly, solicit
the business of, or do business with, any customer, supplier, or prospective
customer or supplier of the Company with whom Executive had direct or indirect
contact or about whom Executive may have acquired any

 

- 13 -



--------------------------------------------------------------------------------

knowledge while employed by the Company, or (iv) take any action which is
intended, or would reasonably be expected, to harm the Company or its reputation
or which would reasonably be expected to lead to unwanted or unfavorable
publicity to the Company; provided, however, that this provision shall not be
construed to prohibit the ownership by Executive of not more than 2% of any
class of securities of any corporation which is engaged in any of the foregoing
businesses that has a class of securities registered pursuant to the Securities
Exchange Act of 1934. If Executive’s spouse engages in any of the restricted
activities set forth in the preceding sentence, Executive shall be deemed to
have indirectly engaged in such activities in violation of this covenant. This
provision shall be extended at the option of the Company, for a period of time
equal to all periods during which Executive is in violation of the foregoing
covenant not to compete and to extend the covenant not to compete to run from
the date any injunction may be issued against Executive, should that occur, to
enable the Company to receive the full benefit of the covenant not to compete
agreed to herein by Executive.

(c) Rights and Remedies Upon Breach. It is recognized that the services to be
rendered under this Agreement by Executive are special, unique and of
extraordinary character. If Executive breaches, or threatens to commit a breach
of, any of the provisions of Paragraph 5(a) or 5(b) (the “Covenants”), then the
Company and/or any of its affiliates shall have the following rights and
remedies, each of which shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

(i) Specific Performance. The right and remedy to have the Covenants
specifically enforced by any court having equity jurisdiction, including
obtaining an injunction to prevent any continuing violation thereof, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will be difficult to
ascertain and will not provide adequate remedy to the Company.

(ii) Severability of Covenants. If any of the Covenants, or any part thereof,
are hereafter construed to be invalid or unenforceable in any jurisdiction, the
same shall not affect the remainder of the Covenants or the enforceability
thereof in any other jurisdiction, which shall be given full effect, without
regard to the invalidity or unenforceability in such other jurisdiction.

(iii) Blue-Pencilling. If any of the Covenants, or any part thereof, are held to
be unenforceable because of the duration of such provision or the geographical
scope covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration or geographical scope
of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced; provided, however, that the determination of
such court shall not affect the enforceability of the Covenants in any other
jurisdiction.

 

- 14 -



--------------------------------------------------------------------------------

(d) Assignability. Executive specifically acknowledges and agrees that in the
event the Company should undergo any change in ownership or change in structure
or control, or should the Company transfer some or all of its assets to another
entity, the Covenants contained herein and the right to enforce the Covenants
may be assigned by the Company to any company, business, partnership, individual
or entity, and that Executive will continue to remain bound by the Covenants.

(e) Survival. This Paragraph 5 shall survive termination of this Agreement.

6. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plans, programs, policies or practices, provided by the Company or any
of its subsidiaries and for which Executive may qualify, nor shall anything
herein limit or otherwise affect such rights as Executive may have under any
stock option, restricted stock, stock appreciation right, or other agreements
with the Company or any of its subsidiaries. Amounts which are vested benefits
or which Executive is otherwise entitled to receive under any plan, policy,
practice or program of the Company or any of its subsidiaries at or subsequent
to the Termination Date shall be payable in accordance with such plan, policy,
practice or program provided, however, that in the event the terms of any such
plan, policy, practice or program concerning the payment of benefits thereunder
shall conflict with any provision of this Agreement, the terms of this Agreement
shall take precedence but only if and to the extent the payment would not
adversely affect the tax exempt status (if applicable) of any such plan, policy,
practice or program and only if the employee agrees in writing that such payment
shall be in lieu of any corresponding payment from such plan, policy, practice
or program.

7. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against Executive or others. In no
event shall Executive be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement. The Company agrees to pay, to the full extent
permitted by law, all legal fees and expenses which Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or others of the validity or enforceability of, or liability under, any
provision of Paragraph 4 of this Agreement or any guarantee of performance
thereof, plus in each case interest at the applicable Federal rate provided for
in Code Section 7872(f)(2).

8. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (i) on the date of delivery if delivered personally, or by
telecopy or telefacsimile, (ii) on the first business day following the date of
dispatch if delivered by Federal Express or other next-day courier service, or
(iii) on the third business day following the date of receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

- 15 -



--------------------------------------------------------------------------------

  (a) If to the Company:      Huttig Building Products, Inc.        555
Maryville University Drive, Suite 240        St. Louis, Missouri 63141       
Attention: General Counsel   (b) If to Executive:      Jon Vrabely        2039
Wilson Ridge Lane        Chesterfield, MO 63005

9. Waiver of Breach. The waiver of either the Company or Executive of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any subsequent breach by either the Company or Executive.

10. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of both the Company and Executive and their respective successors,
assigns, heirs and legal representatives, but neither this Agreement nor any
rights hereunder shall be assigned by either the Company or Executive without
the consent in writing of the other party. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

11. Governing Law and Venue. This Agreement shall be governed by and constructed
in accordance with the laws of the State of Missouri. In the event of any legal
or equitable action arising under this Agreement, the venue of such action shall
lie exclusively within St. Louis County Circuit Court.

12. Enforcement Costs. Except as specifically provided herein under Paragraph 7,
if any party hereto institutes any action or proceeding to enforce this
Agreement the prevailing party in such action or proceeding shall be entitled to
recover from the nonprevailing party all legal costs and expenses incurred by
the prevailing party in such action, including, but not limited to, reasonable
attorney fees, paralegal fees, law clerk fees, and other legal costs and
expenses, whether incurred at or before trial, and whether incurred at the trial
level or in any appellate, bankruptcy, or other legal proceeding.

13. Amendment; Integration. No change or modification of this Agreement shall be
valid unless the same is in writing and signed by the person or party to be
charged. The Company and Executive agree that they will negotiate in good faith
and jointly execute an amendment to modify this Agreement to the extent
necessary to comply with the requirements of Code Section 409A, or any successor
statute, regulation and guidance thereto; provided, however, under no
circumstances shall the Company be obligated to increase its financial
obligations to Executive in connection with any such amendment. Effective as of
the Commencement Date, this Agreement shall supersede any and all other
agreements, either oral or written, between the parties hereto with respect to
the subject matter hereof; including, without limitation, the 2006 Amended and
Restated Change of Control Agreement by and

 

- 16 -



--------------------------------------------------------------------------------

between the Executive and the Company, dated October 25, 2006, except this
Agreement shall not supersede the Indemnification Agreement by and between
Executive and the Company, dated October 10, 2005, or any restricted stock or
option agreement entered into prior to the Commencement Date.

14. Severability. If any portion of this Agreement shall be, for any reason,
invalid or unenforceable, the remaining portion or portions shall nevertheless
be valid, enforceable and carried into effect, unless to do so would clearly
violate the present legal and valid intention of the parties hereto.

15. Tax Consequences. Executive hereby acknowledges and agrees that the Company
makes no representations or warranties regarding the tax treatment or tax
consequences of any compensation, benefits or other payments under this
Agreement, including, without limitation, by operation of Code Section 409A, or
any successor statute, regulation and guidance thereto.

16. Headings. The headings of this Agreement are inserted for convenience only
and are not to be considered in construction of the provisions hereof.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officers, and Executive has hereunto set his hand, as of the day
and year first above written.

 

Huttig Building Products, Inc. By:  

/s/ Delbert H. Tanner

Name:   Delbert H. Tanner Title:   Chairman EXECUTIVE:

/s/ Jon Vrabely

Jon Vrabely

 

- 17 -